Citation Nr: 0727756	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to April 1958.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision by the RO that denied service connection 
for right ear hearing loss, and granted service connection 
for left ear hearing loss, rated noncompensable.  A Travel 
Board hearing before the undersigned in May 2007.  A 
transcript of the hearing is of record.

The issue of entitlement to a compensable rating for left ear 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current right ear hearing loss disability, 
which is shown to have begun suddenly in 1986, is related to 
his service or to any event therein.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(I).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters dated in April 2003, July 2003, and February 2006 
notified the veteran of the types of evidence and/or 
information necessary to substantiate his claim and of his 
and VA's duties in developing his claim, to include that it 
was his duty to ensure that any evidence not in possession of 
the federal government was received.  The July 2003 letter 
specifically requested that the veteran submit copies of any 
service medical records.  The February 2006 letter 
specifically requested that he send any evidence in his 
possession that pertains to his claim.  An April 2005 
Statement of the Case (SOC) cited in full the provisions of 
38 C.F.R. § 3.159(b)(1).  As the service connection claim is 
denied, there is no prejudice to the veteran in the failure 
to notify him of the evidence and/or information necessary to 
establish a disability rating or effective date of award.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). The 
appellant has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has been unable to 
obtain the veteran's service medical records (SMRs) as they 
have been presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The Board recognizes that 
there is a heightened duty to assist in this case.  
Significantly, the RO sought alternate source development of 
the evidence.  However, NPRC has been unable to reconstruct 
the record, and found no Surgeon General's Office (SGO) 
abstracts of treatment for the veteran.  Private treatment 
records have been obtained, and VA examinations were 
conducted in March 2004 and March 2006.  The veteran has not 
identified any other evidence to be obtained.  At the hearing 
before the undersigned, the veteran sought, and was granted a 
90 day abeyance period to submit private evidence of a nexus 
between his right ear hearing loss and his service; no such 
evidence has been received.  VA's duty to assist the 
appellant in the development of the claim for service 
connection is satisfied.

II.  Factual Background

The veteran's SMRs are presumed destroyed in a 1973 fire at 
the NPRC.  The earliest available medical evidence is a 
November 1986 letter from S.R.C., M.D., which notes that the 
veteran "noted the onset of a sudden hearing loss with 
associated vertigo with no exertion and no popping in his 
ears in September 1986."  The symptoms of decreased hearing 
occurred 24 hours later.  Audiogram showed "essentially a 
dead ear in the right ear but a high frequency sensorineural 
hearing loss consistent with noise in the left ear."  Dr. C. 
concluded that the veteran "apparently had a cochlear 
calamity we call sudden hearing loss and since it is actually 
two months down the road very little can be done at this 
particular time."

In an October 2002 statement, Dr. C. noted that the veteran:

...has a dead right ear and a significant 
sensorineural hearing loss in the left ear.  
The patient had been in the artillery while 
in the military.  It is my impression that 
at least some of the patient's hearing loss 
is due to noise exposure during his 
military service.

On VA audiologic evaluation in March 2004, the veteran 
reported noise exposure in the military from machine guns and 
rifles during training exercises.  He also reported 
occupational exposure following service, in the highway 
construction industry.  Audiometric testing showed pure tone 
average in the right ear of 110 decibels.  Speech recognition 
score using the Maryland CNC Test was zero percent in the 
right ear.  The examiner noted profound sensorineural hearing 
loss in the right ear.  "According to the history provided 
by the veteran, the deafness in the right ear occurred in 
1986, and therefor was not due to the noise exposure in the 
military."

On VA audiologic evaluation in March 2006, the examiner 
reviewed the claims folder in conjunction with the 
evaluation.  After discussing the veteran's report of noise 
exposure in service from gunfire, tanks, and artillery, and 
his report of sudden onset of right ear hearing loss in 1986, 
the examiner concluded that "the deafness in the right ear 
is not due to noise exposure in the military as it occurred 
in 1986."

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Sensorineural 
hearing loss (as organic disease of the nervous system) is a 
chronic disease which may be service connected on a 
presumptive basis if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has a right ear hearing loss disability by VA 
standards.  March 2004 VA audiometry showed right ear 
deafness, both by puretone threshold testing and by speech 
discrimination testing.  It may also be assumed (and is not 
in dispute) that, by virtue of his military occupation 
specialty (field artillery) the veteran was subjected to 
noise trauma in service.  However, there is no evidence that 
a right ear sensorineural hearing loss was manifested in 
service or to a compensable degree in the first postservice 
year so as to allow for a finding that right ear hearing loss 
became manifest in service, and persisted or to warrant 
application of the chronic disease presumptions of 38 
U.S.C.A. § 1112 (for sensorineural hearing loss as organic 
disease of the nervous system).  The evidence indicates a 
sudden onset of almost total right ear hearing loss in 
September 1986.  Furthermore, a VA audiologist provided an 
opinion, based on evaluation of the veteran, his accounts of 
noise exposure in service, and review of the claims file, 
that the veteran's current right ear hearing loss disability 
began in 1986 and was unrelated to noise exposure in service.  
There is no competent (medical opinion) evidence to the 
contrary.  The Board notes that the statement of Dr. C. in 
October 2002 that "at least some of the patient's hearing 
loss is due to noise exposure during his military service" 
would appear to refer to the left ear hearing loss (for which 
service connection has been granted) rather than the right 
ear, since, significantly, Dr. C. refers to "a dead right 
ear" and "a significant sensorineural hearing loss in the 
left ear."  

The veteran's own opinion that his current right ear hearing 
loss disability is related to noise exposure in service is 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Medical nexus is a question requiring 
medical expertise, and the only medical opinion regarding the 
etiology of the veteran's right ear hearing loss is to the 
effect that it is unrelated to the veteran's service and 
noise exposure therein.  

Consequently, the preponderance of the evidence is against 
the claim seeking service connection for right ear hearing 
loss disability, and the claim must be denied.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The veteran's most recent VA audiometric examination was in 
March 2006.  At the Travel Board hearing in May 2007, he 
testified that his left ear hearing disability had worsened 
since that examination.  Because he alleges the disability 
has worsened, a contemporaneous examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded a VA audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
service connected left ear hearing loss 
disability.  The examiner should review 
the veteran's claims file in conjunction 
with the examination, and should also 
provide an opinion as to the impact of the 
disability on the veteran's ability to 
work.  The examiner should explain the 
rationale for all opinions expressed. 

2.  The RO should then readjudicate the 
rating of the veteran's service connected 
left ear hearing loss.  The possibility of 
"staged" ratings should be considered.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim remains denied, the 
RO should issue an appropriate SSOC, and 
give the veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


